       Case 1:20-cv-02347-AT Document 1-2 Filed 06/01/20 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

Mildred Young, individually and on behalf of all
others similarly situated;
                                    Plaintiff,
                                                                     CLASS ACTION
                                                                      COMPLAINT

                                                                  DEMAND FOR JURY
                                                                      TRIAL

                                                              C.A. No.:

      -v.-
Aldridge Pite Haan LLP and
Midland Funding LLC
and John Does 1-25

                                 Defendant(s).



             CERTIFICATE OF INTERESTED PERSONS AND
               CORPORATE DISCLOSURE STATEMENT

     (1) The undersigned, counsel of record for Plaintiff, certifies that the
         following is a full and complete list of all parties in this action, including
         any parent corporation and any publicly held corporation that owns 10%
         or more of stock of a party:

        (a) Plaintiff Mildred Young
        (b) Plaintiff’s Class Members (if so certified)
        (c) Defendant Aldridge Pite Haan LLP
        (d) Defendant Midland Funding LLC


                                                                                          1
  Case 1:20-cv-02347-AT Document 1-2 Filed 06/01/20 Page 2 of 3




(2) The undersigned further certifies that the following is a complete list of
   all other persons, associations, firms, partnerships, or corporations having
   either a financial interest in or other interest which could be substantially
   affected by the outcome of this particular case:

   (a) Misty Oaks Paxton – attorneys for Plaintiff Mildred Young
   (b) TBD – attorneys for Defendant Aldridge Pite Haan LLP
   (c) TBD – attorneys for Defendant Midland Funding LLC

(3) The undersigned further certifies that the following is a full and complete
   list of all persons serving as attorneys for the parties in this proceeding:

   (a) Misty Oaks Paxton – attorneys for Plaintiff Mildred Young
   (b) TBD – attorneys for Defendant Aldridge Pite Haan LLP
   (c) TBD – attorneys for Defendant Midland Funding LLC



Submitted this 28th day of May, 2020

                                              /s/ Misty Oaks Paxton
                                              By: Misty Oaks Paxton, Esq.
                                              3895 Brookgreen Point
                                              Decatur, GA 30034
                                              Phone: (404) 725-5697
                                              Fax: (775) 320-3698
                                              attyoaks@yahoo.com
                                              Attorney for Plaintiff
         Case 1:20-cv-02347-AT Document 1-2 Filed 06/01/20 Page 3 of 3




Certificate of Compliance With Local Rule 7.1D

     Pursuant to Local Rule 7.1D, the undersigned counsel certifies that this
document has been prepared using Times New Roman 14-point font.

      This 28th day of May, 2020               Respectfully Submitted,

                                                     /s/ Misty Oaks Paxton
                                                     By: Misty Oaks Paxton, Esq.
Certificate of Service

       I hereby certify that on this date, I electronically filed this Certificate of
Interested Persons Statement using the CM/ECF system which will automatically
send email notification of such filing to all attorney(s) of record.


      This 28th day of May, 2020               Respectfully Submitted,

                                                     /s/ Misty Oaks Paxton
                                                     By: Misty Oaks Paxton, Esq.




                                           3
